Case 2:19-cr-00877-CCC Document 24-2 Filed 01/15/20 Page 1 of 3 PageID: 175




                USA Exhibit B
Case 2:19-cr-00877-CCC Document 24-2 Filed 01/15/20 Page 2 of 3 PageID: 176   1




 1                       UNITED STATES DISTRICT COURT
                         SOUTHERN DISTRICT OF FLORIDA
 2                         WEST PALM BEACH DIVISION
                                           DIVISION
                           CASE
                           CASE NO. 19-MJ-8526-WM
 3

 4
       UNITED STATES OF AMERICA,
 5
                         Plaintiff,
 6
             vs.
 7
                                                 West Palm Beach, Florida
 8                                               December 17, 2019
       JOBADIAH SINCLAIR WEEKS,
                         WEEKS,                  Pages 1-85
 9
                      Defendant.
10     _______________________________________________________________

11                       TRANSCRIPT
                         TRANSCRIPT OF DIGITALLY RECORDED
                             PRETRIAL DETENTION HEARING
12                    BEFORE
                      BEFORE THE HONORABLE WILLIAM MATTHEWMAN
                          UNITED STATES MAGISTRATE JUDGE
                                                    JUDGE
13

14     APPEARANCES:

15     FOR THE PLAINTIFF:
                               United States Attorney's Office
16                             BY: AURORA FAGAN,
                                           FAGAN, A.U.S.A.
                               99 Northeast Fourth Street
17                             Miami, Florida 33132

18
       FOR THE DEFENDANT:
19                             Carlton Fields
                               BY: SIMON A. GAUGUSH, ESQ.
20                             BY: ANDREW HINKES, ESQ.
                               100 Southeast Second Street
21                             Suite 4200
                               Miami, Florida 33131
22

23     TRANSCRIBED BY:
                   BY:         DAWN
                               DAWN M. SAVINO,
                                       SAVINO, RPR
                               Official Court Stenographer
24                             400 N. Miami Avenue, 10S03
                               Miami, Florida 33128
25                             Telephone: 305-523-5598


                    PROCEEDINGS RECORDED BY DIGITAL AUDIO RECORDING
                       TRANSCRIPT PRODUCED BY MANUAL STENOGRAPHY
                           AND COMPUTER-AIDED TRANSCRIPTION
Case 2:19-cr-00877-CCC Document 24-2 Filed 01/15/20 Page 3 of 3 PageID: 177       19




 1     million.    So he still had to come up with that $700,000 once the

 2     transaction had gone through.

 3                When he purchased the Saint Kitts property, in his

 4     Saint Kitts application, which included a summary of one of his

 5     wallets, cryptowallets that starts with "One Jobe", he indicated

 6     that it had a final balance of $3.6 million on March 1, 2018 and

 7     over the course of its existence had received more than $560

 8     million.    In an e-mail to the second citizenship concierge

 9     company that Mr. Weeks enlisted in an effort to obtain Saint

10     Kitts citizenship he wrote, quote, "the funds I used to buy the

11     property and pay you came from me selling Bitcoins.           I try to

12     keep my money out of the banks and in Bitcoin instead.            That's

13     why the bank account has such a low balance all the time.              What

14     should we do?     I don't like or trust banks and I'm not a fan of

15     fiat money.     This is one of my Bitcoin addresses", and he names

16     the One Jobe wallet.       "I think I've run through $62 million in

17     the last year selling computer equipment that mines Bitcoin.

18     Now you know why I don't want my US passport anymore.            Imagine

19     the tax liability", exclamation point.

20                We do not believe, Your Honor, that he did obtain

21     citizenship in Saint Kitts, although he did attempt to.

22                After that --

23                THE COURT:    That statement where you say he said "I

24     don't want my US passport anymore", where is that contained

25     within?


                    PROCEEDINGS RECORDED BY DIGITAL AUDIO RECORDING
                       TRANSCRIPT PRODUCED BY MANUAL STENOGRAPHY
                           AND COMPUTER-AIDED TRANSCRIPTION
